Citation Nr: 0841303	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from June 1954 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which, in 
pertinent part, denied entitlement to service connection for 
asthma.


FINDING OF FACT

Asthma was not first manifested in service or for many years 
afterward, and the preponderance of the evidence of record is 
against a finding that currently diagnosed asthma is related 
to active service.


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, adequate notice was provided to the veteran prior to 
adjudication of his clam via June 2004 correspondence which 
informed the veteran of the elements of service connection, 
the evidence and information required to substantiate his 
claim, and the respective responsibilities of VA and the 
veteran in supplying such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
It is noted that the letter did not inform the veteran of 
VA's policies and procedures regarding assignment of 
effective dates and evaluations for service connected 
disabilities, as is required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006), but the Board finds such error harmless 
in light of the denial of service connection below.  No 
effective date or evaluation shall be assigned in this case.  
Moreover, March 2006 correspondence did notify the veteran of 
the rating and effective date practices, and the claim was 
then subsequently adjudicated in a July 2006 supplemental 
statement of the case.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records identified by the veteran; the veteran is treated 
primarily by private providers.  The veteran submitted these 
treatment records from the HMC, from 1966 to 2004.  The 
appellant was afforded a VA medical examination in December 
2005.  No additional existing evidence that is necessary for 
a fair adjudication of the claim that has been identified.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Asthma is not a listed condition subject to 
presumptive service connection.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service medical records reveal no treatment for or complaint 
of asthma.  The May 1954 examination on enlistment shows no 
respiratory complaints or findings of any type.  A June 1956 
re-enlistment examination is similarly silent.  In June 1962, 
upon discharge, the veteran reported that he had a chronic 
cough.  He stated that for the past four years, he had a 
cough with pain in his chest, and during the winter months 
had approximately two episodes of bronchitis.  A chest x-ray 
was noted to be "essentially normal" and a deviated septum 
to the right with a 50 percent obstruction was also 
diagnosed.  At no time was asthma diagnosed during service.

Private medical records from HMC for the period of January 
1966 to May 2004 reveal that the veteran first complained of 
respiratory problems in January 1969.  At that time the 
veteran reported a "severe cough" and pain in the right 
chest.  The cough was treated symptomatically.  In June 1971, 
the veteran was seen for complaints of wheezing.  His 
deviated septum was noted, and an upper respiratory infection 
was diagnosed.  Wheezing was again reported in January 1972, 
along with a cough.  In September 1972, a diagnosis of asthma 
was recorded for the first time.  The veteran had a cough and 
cold for several days, and had started wheezing the prior 
week while on vacation.  Wheezing and rhonchi were heard in 
both lung bases.  Concurrent bronchitis was also diagnosed.  
The veteran was advised to reduce his smoking.  Private 
treatment records from that point on carry asthma as a 
diagnosis, with periodic exacerbations.  Records also reflect 
that the veteran underwent surgical correction of his 
deviated septum.  The private doctors did not offer any 
opinions regarding the etiology of the veteran's asthma.

During a VA wellness checkup in October 2004, the veteran 
stated that he had stopped using tobacco products more than a 
year prior.  He stated as part of his medical history that he 
had asthma since childhood, with frequent pneumonia and 
bronchitis.  He had bronchitis once or twice a winter; he had 
a cold at the time of the appointment.  He used inhalers.  On 
examination, rhonchi were heard throughout the lungs.

A VA examination was conducted in December 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The veteran reported that he first began having 
shortness of breath and limitations on activity while in 
service.  Heat and humidity seemed to aggravate his problems; 
symptoms improved in a dry climate.  He did not seek medical 
attention, but would use oxygen on nearby planes if the 
shortness of breath became pronounced.  He also reported 
several bouts of bronchitis.  The examiner noted the reports 
on the 1962 separation examination.  The veteran stated that 
his problems persisted after service.  He could not recall 
having breathing problems as a child, and denied a family 
history of respiratory problems.  He could not recall the 
exact year he was diagnosed with asthma, but it was many 
years prior.  Currently, the veteran reported that his 
dyspnea is exacerbated by heat, or cold with humidity.  He 
had a chronic, harsh cough which was worse in the morning.  
The cough became productive when the veteran developed a 
respiratory infection, as he usually does at least once a 
year.  He intermittently used inhalers, but had been 
instructed to use them regularly.  He reported that in the 
past he smoked up to three packs of cigarettes a day, but had 
quit fifteen years ago.  He also reported having been exposed 
to chemical fumes at work for almost 30 years; he retired in 
1996.  The veteran had a history of surgery to correct his 
deviated septum.  Physical examination showed wheezing, 
persistent cough, and dyspnea on moderate exertion.  X-rays 
showed the lungs to be clear, and a pulmonary function test 
showed a reversible airway restriction.  Reactive airways 
disease was diagnosed.  The examiner was asked to opine as to 
whether the veteran's in-service respiratory symptoms 
indicated the onset of asthma.  The doctor stated, "I cannot 
resolve this issue without resorting to mere speculation."  
The opinion was based on a review of the claims file, which 
contained "limited information in relation to [the 
veteran's] respiratory condition."  Further, the examiner 
noted that while private medical records do show a history of 
asthma, they do not indicate the onset of the condition.

The Board finds that service connection for asthma must be 
denied based on the lay and medical evidence of record.  
There is an absence of competent evidence relating the 
currently diagnosed asthma to service.

The evidence shows no treatment for ongoing respiratory 
problems in service.  The separation examination does report, 
based on the veteran's statements, that he had a cough for 
four years and had two episodes of bronchitis recently.  
There is, however, no corroborating evidence of treatment or 
complaints prior to the 1962 examination.  Further, following 
service, there is no evidence of any treatment or complaint 
of a respiratory problem of any type until 1969, seven years 
after service.  Importantly, the veteran has submitted 
treatment records for three years prior to that time, showing 
no respiratory problems.  Moreover, the 1969 complaints 
related to a cough which was successfully treated over the 
following month, and no chronic disability was diagnosed.  
Isolated complaints of respiratory problems also appear in 
1971, but the treating physician does not indicate the 
presence of a chronic disease; the physical defect of a 
deviated septum is noted.  It is only beginning n 1972 that 
the doctor begins recording findings of rales and rhonchi of 
the lungs.  Initially this is noted in connection with a 
"cough and flu" in January, but in September 1972, asthma, 
with concurrent bronchitis, is diagnosed.

In reviewing this evidence, a VA doctor has opined that 
speculation would be required to relate the in-service 
complaint to current asthma.  She felt that the medical 
evidence was not sufficient to allow an opinion on causation.  
There is, therefore, no competent opinion of record relating 
the current diagnosis to service.  The Board recognizes that 
the veteran has adamantly stated his belief that his in-
service cough and bronchitis were the initial manifestation 
of asthma but the veteran is a lay person, and as such lacks 
the specialized training and knowledge needed to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The absence of competent evidence cannot be said to be a 
state of equipoise.  There must be some modicum of proof 
required on the issue.

In summary, the Board must find that the preponderance of the 
evidence weighs against a finding of any nexus between the 
veteran's current problems and service.  Asthma is not 
actually diagnosed or complained of in service, nor are 
symptoms typically associated with asthma, such as wheezing 
or shortness of breath, reported at that time.  Moreover, 
these problems were not shown at separation or for many years 
thereafter.  It cannot be ignored that private medical 
records show no complaints or treatment of a respiratory 
nature until seven years after service, and no diagnosis of 
asthma was made until ten years after service.  Although not 
exceedingly large, the time period between service and the 
earliest evidence of the claimed condition weighs against the 
claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub 
nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Finally, the record contains no competent medical evidence 
linking asthma, first diagnosed years after service, with the 
veteran's period of service. 

The Board must therefore find that under the totality of the 
evidence, the preponderance is against the veteran's claim, 
and service connection must be denied.

	(CONTINUED ON NEXT PAGE)






ORDER


Service connection for asthma is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


